1
2
3
4
5
6
7
8
9              IN THE UNITED STATES DISTRICT COURT
10           FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                                 Case No. CV 19-1850 DMG (MRW)
13    JOHNNIE GARRETT,
                        Petitioner,              ORDER DISMISSING ACTION
14                                               WITHOUT LEAVE TO AMEND
15                 v.
                                                 L.R. 72-3.2
16    PEOPLE OF ILLINOIS,
17                      Respondent.
18
19
           The Court denies in forma pauperis status and dismisses this frivolous
20
     habeas action without leave to amend.
21
                                               ***
22
           1.     Petitioner Johnnie Garrett is a state prisoner in Illinois. According
23
     to his habeas petition, he is serving a lengthy prison sentence for a 2007 arson
24
     conviction in a state court in Chicago.
25
           2.     For the second time in two years, Petitioner initiated a habeas
26
     corpus action in this federal court in California regarding his Illinois conviction
27
28
1    and incarceration under 28 U.S.C. § 2254. See Garrett v. Illinois State, No. CV
2    18-2930 DMG (MRW) (C.D. Cal.) (dismissed at screening stage).
3                                              ***
4           3.     If it “appears from the application that the applicant or person
5    detained is not entitled” to habeas relief, a court may dismiss a habeas action
6    without ordering service on the responding party. 28 U.S.C. § 2243; see
7    also Rule 4 of Rules Governing Section 2254 Cases in United States District
8    Courts (petition may be summarily dismissed if petitioner plainly not entitled to
9    relief); Local Civil Rule 72-3.2 (magistrate judge may submit proposed order for
10   summary dismissal to district judge “if it plainly appears from the face of the
11   petition [ ] that the petitioner is not entitled to relief”).
12          4.     The action is dismissed as frivolous and in forma pauperis status is
13   denied. As an initial matter, venue for this action is improper in this judicial
14   district. Petitioner’s action facially has no connection to the federal court in
15   Los Angeles – he neither was convicted in this region nor is currently housed
16   here. 28 U.S.C. § 2241(d).
17          5.     Moreover, Petitioner’s submission is unintelligible, consists of
18   rambling allegations, and fails to state a constitutional claim upon which relief
19   may be granted under AEDPA. 28 U.S.C. §§ 1915, 2254.
20          6.     Petitioner is known for his previous colorful and bizarre filings in
21   civil rights and habeas actions this Court. None has passed the screening stage.
22   Garrett v. Illinois State, No. CV 18-2930 DMG (MRW) (habeas); Garrett v.
23   Unknown, CV 13-4468 MRW (C.D. Cal.) (civil rights); Garrett v. Illinois
24   Attorney General, CV 13-4971 MRW (C.D. Cal.) (civil rights).
25          7.     Petitioner’s action is patently frivolous and warrants summary
26   dismissal. For this reason, the Court does not take up the obvious problems with
27
28
                                                    2
1    his petition involving timeliness under AEDPA, exhaustion, the failure to name
2    a proper respondent, and other patent defects. 28 U.S.C. § 2244, 2254.
3          8.     Further, no legitimate purpose would be served in transferring this
4    unintelligible filing to a federal court in Illinois or in allowing Petitioner an
5    opportunity to refile in this Court. Lopez v. Smith, 203 F.3d 1122 (9th Cir.
6    2000).
7                                             ***
8          Therefore, the present action is DISMISSED without leave to amend.
9          IT IS SO ORDERED.
10
11
12   DATED: April 1, 2019                     ________________________________
13                                            DOLLY M. GEE
                                              UNITED STATES DISTRICT JUDGE
14
15
     Presented by:
16
17
18   ____________________________________
19   HON. MICHAEL R. WILNER
     UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28
                                                 3
